 


114 HR 3335 IH: Access to Veterans Benefits Improvement Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3335 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Rodney Davis of Illinois (for himself, Mr. Bost, and Mr. Walz) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide certain employees of Members of Congress and certain employees of State or local governmental agencies with access to case-tracking information of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Access to Veterans Benefits Improvement Act. 2.Provision of access to case-tracking information (a)In generalChapter 59 of title 38, United States Code, is amended by adding at the end the following: 
 
5906.Provision of access to case-tracking information 
(a)In general 
(1)In accordance with subsection (b), the Secretary shall provide a covered employee with access to the case-tracking system to provide a veteran with information regarding the status of a claim submitted by such veteran, regardless of whether such employee is acting under a power of attorney executed by such veteran. (2)In providing a covered employee with access to the case-tracking system under paragraph (1), the Secretary shall ensure— 
(A)that such access— (i)is provided in a manner that does not allow such employee to modify the data contained in such system; and 
(ii)does not include access to medical records; and (B)that each time a covered employee accesses such system, the employee must certify that such access is for official purposes only. 
(b)Privacy certification courseThe Secretary may not provide a covered employee with access to the case-tracking system under subsection (a)(1) unless the covered employee has successfully completed a certification course on privacy issues provided by the Secretary. (c)Treatment of disclosureThe access to information by a covered employee pursuant to subsection (a)(1) shall be deemed to be— 
(1)a covered disclosure under section 552a(b) of title 5; and (2)a permitted disclosure under regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note). 
(d)DefinitionsIn this section: (1)The term case-tracking system means the system of the Department of Veterans Affairs that provides information regarding the status of a claim submitted by a veteran. 
(2)The term covered employee means— (A)an employee of a Member of Congress who assists the constituents of the Member with issues regarding departments or agencies of the Federal Government; or 
(B)an employee of a State or local governmental agency (including a veterans service officer) who, in the course of carrying out the responsibilities of such employment, assists veterans with claims for any benefit under the laws administered by the Secretary.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
5906. Provision of access to case-tracking information.. 
 
